DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following reasons:
With respect to claim 1, it appears to be drawn to a “coating composition” and not to the coating itself.  It is suggested that the claim be drawn to a “single-component coating composition” to make immediately clear that what follows is a composition and not the final coating itself.
With respect to claims 2-13, they refer back to claim 1 as “The single-component automobile rubber seal strip coating”, however, claim 1 is drawn to “A single-component coating for automobile seal strip”.  Claims 2-13 are objected to for including inconsistent antecedent language.  The examiner suggests recite in the preamble of dependent claims “The single-component automobile coating for automobile seal strip according to claim X”.
With respect to claim 3, a proper claim is a complete sentence using appropriate punctuation.  Therefore, commas should be used to separate the list of ingredients.
With respect to claim 3, line 3, in order to be consistent with previous recitation, the term “Waterborne polyurethane resin” should be rewritten as “one or more several kinds of waterborne polyurethane resin”.
With respect to claim 3, line 4, in order to be consistent with previous recitation, the term “Waterborne polyacrylic resin” should be rewritten as “waterborne polyacrylate resin”.
With respect to claim 3, line 5, in order to be consistent with previous recitation, the term “Waterborne epoxy base resin” should be rewritten as “waterborne epoxy resin”.

With respect to claim 9, a proper claim is a complete sentence using appropriate punctuation.  Therefore, commas should be used to separate the list of ingredients.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 1, the phrase “one or several kinds of waterborne polyurethane resin, waterborne polyacrylate resin, waterborne epoxy resin, polysilicone dispersion and sealant isocyanate curing agent” is indefinite because it not clear if the portion “one or several kinds of” applies only to water polyurethane resin or applies to an alternative expression regarding waterborne polyurethane resin, waterborne polyacrylate resin, waterborne epoxy resin, polysilicone dispersion and sealant isocyanate curing agent which makes only one of these components mandatorily present.  In the interest of compact prosecution, the phrase “one or several kinds of” is considered to only apply to waterborne polyurethane resin.  Also, it is noted that the phrase “one or several kinds” appears to omit two (or even three) kinds because “several” usually suggests at least 3 or 4.
With respect to claim 1, the ingredient “sealant isocyanate curing agent” is unclear because it is unknown how the term “sealant” modifies “isocyanate curing agent”.

With respect to claims 5-8, line 2, the term “the wetting agent” lacks antecedent basis.
With respect to claim 9, the list of ingredients is not limited by “and” or “or” and it is therefore not clear if the list of ingredients is an alternative expression or a list of all mandatory ingredients.
With respect to claim 9, it is unclear how “organic silicone” is different from the silicone resin of claim 1.
With respect to claims 2, 3, 4, and 10-13, they are rejected for failing to cure the deficiencies on the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for two reasons.  First, a “silicone” does not limit “organic silicone.”  Second, a silane coupling agent (Si—OR) is not an .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 106497379, machine translation).
Wang discloses a water-based single component coating composition comprising polyurethane emulsion, acrylic modified rosin type epoxy resin, epoxy resin, polydimethylsiloxane (silicone), isocyanate (curing agent), glycol ether (film-forming additive), and nonionic association polyurethane (thickener) (abstract).  
Wang does not disclose that the coating composition is for an automobile seal strip, however, 	 case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for automobile seal strip, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106497379, machine translation).
The discussion with respect to Wang in paragraph 5 above is incorporated here by reference.
Wang discloses that the composition includes 14-20 parts by weight polyurethane emulsion, 8-14 parts by weight of acrylic modified epoxy resin, 10-18 parts by weight epoxy resin, 12-16 parts by weight of polydimethylsiloxane, 10-16 parts by weight of tetramethylxylylene diisocyanate, 14-18 parts by weight glycol ether, 10-20 parts by weight deionized water, and 12-20 parts by weight water (paragraph 0008).
While the weights of polyurethane and polyacric resin do not overlap with the claimed ranges), it is the examiner’s position that the relative amounts of polyurethane and polyacrylic resin are readily adjusted by utilizing the separate water ingredient.  Because the claimed composition is a mixture of ingredients and not separate ingredients, it is proper for the examiner to arbitrarily portion out water with resin.
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the amount of polyurethane and polyacrylic resin into a higher portion by portioning out a part of deionized water or other water into a water resin or dispersion to arrive at the claimed amounts.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106497379, machine translation) in view of Blaisdell (US 2018/0022854).
The discussion with respect to Wang in paragraph 5 above is incorporated here by reference.

Blaisdell discloses an aqueous polyurethane dispersion (abstract) and teaches that suitable solvents includes dipropylene glycol butyl ether (paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a dipropylene glycol butyl ether as a film forming additive in Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn